Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 04/06/2021 and 08/17/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10, 999,725. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 10, 999,725 with obvious wording variations as shown in the following table.

U.S. Patent No. 10,999,725
Application No. 17/223,019

1. A method applied into a wireless Bluetooth device, comprising: receiving a particular packet from an audio gateway; and transmitting a particular acknowledgement to the audio gateway when the particular packet and an acknowledgement corresponding to the particular packet are received in different time slots.


Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (U.S. PUB. 2012/0058727 hereinafter, “Cook”).

Consider claim 1, Cook teaches a method applied into a wireless Bluetooth device (figs. 1, 5, and 6, page 1 [0005], i.e. loudspeaker 103, where the audio system may use a standard wireless protocol, such as Bluetooth), comprising: receiving a particular packet from an audio gateway (figs. 1, 5, and 6, page 2 [0021], i.e. audio source 101 wirelessly transmits a packet 111 incorporating audio information, which is conveyed to the loudspeaker 103 (wireless Bluetooth device) via the secondary wireless link 109); and transmitting a particular acknowledgement (figs. 1, 5, and 6, page 4 [0038], i.e. where the acknowledgement packet 113/packet sent in slot N+1, is transmitted back to the audio source (audio gateway) via wireless link 109) to the audio gateway when the particular packet and an acknowledgement corresponding to the particular packet are received in different time slots (figs. 1, 5, and 6, page 3 [0032] and page 4 [0039] i.e. SNK-1 (wireless Bluetooth device) only provides a positive acknowledgement to the SRC 101 (audio gateway) if it has received a packet and if it receives an acknowledgement from SNK-2 (loudspeaker 105) transmission over wireless link 107 indicating that SNK-2 also successfully received the packet; and also 

Conclusion

6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/TUAN H NGUYEN/Primary Examiner, Art Unit 2649